                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:20-CR-3105

vs.                                               PRELIMINARY ORDER OF
                                                       FORFEITURE
JOSE IVAN MARINO-MEZA,

                    Defendant.


      This matter is before the Court on the plaintiff's Motion for Preliminary
Order of Forfeiture (filing 43). The information in this case (filing 32) charged
the defendant with, among other things, one count of conspiring to distribute
methamphetamine and possess methamphetamine with intent to distribute in
violation of 21 U.S.C. § 841. The information contained a forfeiture allegation
seeking the forfeiture, pursuant to 21 U.S.C. § 853, of $38,840 in United States
currency seized from the defendant on or about October 4, 2020, on the basis
that it was used to facilitate the commission of the offense and was derived
from proceeds obtained, directly or indirectly, as a result of committing the
offense. Filing 32 at 1-2.
      The defendant has pled guilty to the crime alleged and admitted the
forfeiture allegation. Filing 39 at 1; filing 45 at 23. By virtue of pleading guilty
to the charge and admitting the forfeiture allegation, the defendant has
forfeited his interest in the property, and the plaintiff should be entitled to
possession of the property pursuant to 21 U.S.C. § 853. Therefore, the
plaintiff's motion for preliminary order of forfeiture is granted.
IT IS ORDERED:


1.   The plaintiff's Motion for Preliminary Order of Forfeiture
     (filing 43) is granted.


2.   Based upon the defendant's guilty plea and admission of the
     forfeiture allegation of the information, the plaintiff is
     authorized to seize the $38,840 in United States currency.


3.   The defendant's interest in the property is forfeited to the
     plaintiff for disposition in accordance with law, subject to the
     provisions of 21 U.S.C. § 853(n)(1).


4.   The property is to be held by the plaintiff in its secure
     custody and control.


5.   Pursuant to 21 U.S.C. § 853(n)(1), the plaintiff shall publish
     for at least thirty consecutive days on an official Internet
     government forfeiture site (www.forfeiture.gov) notice of this
     order, notice of publication evidencing the plaintiff's intent
     to dispose of the property in such manner as the Attorney
     General may direct, and notice that any person, other than
     the defendant, having or claiming a legal interest in the
     property must file a petition with the court within thirty
     days of the final publication of notice or of receipt of actual
     notice, whichever is earlier.




                               -2-
6.    Such published notice shall state that the petition referred
      to in paragraph 5, above, shall be for a hearing to adjudicate
      the validity of the petitioner's alleged interest in the
      property, shall be signed by the petitioner under penalty of
      perjury, and shall set forth the nature and extent of the
      petitioner's right, title or interest in the property and any
      additional facts supporting the petitioner=s claim and relief
      sought.


7.    The plaintiff may also, to the extent practicable, provide
      direct written notice to any person known to have alleged an
      interest in the property as a substitute for published notice
      as to those persons so notified.


8.    Upon adjudication of all third-party interests, this Court will
      enter a final order of forfeiture pursuant to 21 U.S.C. §
      853(n), in which all interests will be addressed.


Dated this 15th day of July, 2021.

                                      BY THE COURT:



                                      John M. Gerrard
                                      United States District Judge




                                -3-
